DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Troy Hammon on 2/18/2022.
The application has been amended as follows: 
On line 2 of claim 52, “the hydrogel is a first hydrogel” has been replaced by --the formed hydrogel is a first formed hydrogel--.
On line 12 of claim 52, “a second hydrogel” has been replaced by --a second formed hydrogel--.
On line 5 of claim 53, “the second hydrogel” has been replaced by --the second formed hydrogel--.
On lines 2-3 of claim 54, both recitations of “the first hydrogel” have been replaced by --the first formed hydrogel--.
On line 5 of claim 54, “the hydrogel” has been replaced by --the second formed hydrogel--.
On line 1 of claim 58, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 1 of claim 59, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 3 of claim 62, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 5 of claim 62, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 3 of claim 63, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 4 of claim 63, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 6 of claim 63, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 8 of claim 63, “the hydrogel” has been replaced by --the formed hydrogel--.
On lines 5-6 of claim 66, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 1 of claim 86, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 2 of claim 86, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 2 of claim 87, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 2 of claim 92, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 9 of claim 93, “the hydrogel” has been replaced by --the formed hydrogel--.
On line 2 of claim 94, “the hydrogel” has been replaced by --the pre-formed implant--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner finds the following arguments persuasive in distinguishing the claimed limitations over the cited art (see pages 11-12 of applicant’s remarks filed on 2/8/2022):
“III. The Claims Are Patentable Over The Cited References
Applicant respectfully disagrees with the rejection of independent claim 50 under 35 U.S.C. § 103. Nevertheless, in an effort to expedite prosecution, independent claim 50 is amended. Amended claim 50 requires that the second portion of the first component and the second portion of the second component be maintained within the delivery member for a residence time that is greater than or equal to a gelation time of the formed hydrogel. (See e.g., paragraph [1142]). In contrast, Cruise teaches that the crosslinking begins when the two solutions are mixed, but that the gelation occurs after the atomized, mixed fluid lands on the surface to be treated (e.g., the bleeding spleen). (Cruise, paragraph [0123]). Additionally, Cruise teaches that the liquid material applied to a puncture site transforms by in situ cross-linking into a non-liquid structure. (Cruise, paragraph [0131]). Because Cruise teaches gelation/cross-linking that occurs in situ, Cruise does not teach nor suggest maintaining the components within the delivery member for a residence time that is greater than the gelation time, as is required by the amended independent claim 50. Keller fails to remedy this deficiency, as Keller makes no mention of cross-linking, gelation times, nor a residence time of the components within the delivery member. Accordingly, the cited references, alone and in combination, fail to teach each and every element of the amended independent claim 50.

New independent claim 91 recites a method of “delivering a pre-formed implant out of the delivery member via an outlet portion of the delivery member into a body lumen” wherein the implant includes a formed hydrogel. For at least the reason discussed above with respect to independent claims 59 and 79, Applicant respectful asserts that new independent claim 91 is patentable over Keller in view of Cruise.”

The examiner further highlights US 2016/0317621 to Bright as relevant art to the claimed inventions.  Bright discloses a method of delivering a composition by mixing precursor solutions (102A, 104B) within a static mixer (114) of an elongate shaft (111).  Bright fails to disclose or suggest any venting/priming of the solutions and fails to disclose a removably couplable connector and delivery member (114 is an integral part of 111).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783